Citation Nr: 0838479	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-37 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss.

2. Entitlement to service connection for hypertension with 
myocardial infarction, to include as secondary to service-
connected post-traumatic stress disorder (PTSD).

3. Entitlement to service connection for lipoma, to include 
as based on exposure to herbicides.

4. Entitlement to a compensable rating for left ear hearing 
loss.

5. Entitlement to a rating in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, & Appellant's Friend


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1967 to July 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2005 rating decision of the Philadelphia, Pennsylvania 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veterans claims file is now in the jurisdiction of the 
Cleveland, Ohio RO.  In March 2005, the veteran appeared at a 
hearing before a Decision Review Officer at the Cleveland RO.  
In July 2008, he appeared before the undersigned at a Travel 
Board hearing at the RO.  Transcripts of these hearings are 
of record.  At the Travel Board hearing, the veteran 
submitted a waiver of RO initial consideration of current VA 
treatment records.

The matters of entitlement to a rating in excess of 50 
percent for PTSD and to service connection for lipoma are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action on his part is required.


FINDINGS OF FACT

1. A right ear hearing loss disability was not manifested in 
service; sensorineural right ear hearing loss (SNHL) was not 
manifested in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
veteran's current right ear hearing loss disability is 
related to his service or to any event therein.   
2. The veteran's hypertension with myocardial infarction was 
not manifested in service or in his first postservice year 
and is not shown to be related to his service or to have been 
caused or aggravated by his service-connected PTSD.

3. The veteran's left ear hearing acuity has not been shown 
to be worse than Level III. 

4. Throughout the appeal period, the veteran's PTSD has been 
manifested by occupational and social impairment with reduced 
reliability and productivity, to include symptoms of 
flattened affect, impairment of short and long-term memory, 
impaired judgment and abstract thinking, disturbances of 
motivation and mood, impaired impulse control, some suicidal 
ideations, and difficulty establishing and maintaining 
effective work and social relationships. 


CONCLUSIONS OF LAW

1. Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2008). 

2. Service connection for hypertension with myocardial 
infarction, including as secondary to PTSD, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).

3. A compensable rating for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.383, 4.3, 4.85, Diagnostic Code (Code) 6100, 4.86 
(2008).  

4. A 50 percent (at least) rating is warranted for the 
veteran's PTSD throughout the appeal period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 
4.126, 4.130, Code 9411 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims.  While he did not receive 
complete notice prior to the initial rating decision, a March 
2006 letter provided certain essential notice prior to the 
readjudication of his claims.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  A July 2004 letter explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.  He has had ample opportunity to 
respond/ supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  

The veteran's service treatment records (STRs) and pertinent 
VA and private treatment records have been secured.  The RO 
arranged for VA audiology examinations in December 2004, May 
2005 and January 2007 and psychiatric examinations in 
December 2004 and January 2007.  The Board has also 
considered whether a VA examination is necessary to evaluate 
hypertension with myocardial infarction.  As there is no 
competent evidence that hypertension may be associated with 
his military service or was caused or aggravated by service-
connected PTSD, scheduling an examination to evaluate 
hypertension is not necessary.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet App 79 (2006).  The veteran has 
not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is also met.  Accordingly, 
the Board will address the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.
Service Connection - General Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a combat veteran's alleged disability; 
the appellant is still required to meet the evidentiary 
burden as to service connection, such as whether there is a 
current disability or whether there is a nexus to service, 
both of which require competent medical evidence.  Collette 
v. Brown, 82 F.3d 389, 392 (1996). 

Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) or 
hypertension may be presumed if such is manifested to a 
compensable degree within a year of a veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

        Right Ear Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

May 2005 and January 2007 VA audiometry results show the 
veteran has right ear hearing loss by VA standards.  The 
veteran's DD Form 214 reveals that he was awarded a Purple 
Heart and a Combat Action Ribbon, which indicate that he 
engaged in combat with the enemy.  Hence, it is not in 
dispute that he experienced significant combat related noise 
exposure during his service or that he has current right ear 
hearing loss.  However, in order to establish service 
connection for right ear hearing loss, he must also show that 
such hearing loss is related to the presumed noise exposure 
in service.  See Colette, 82 F.3d at 392.  There is no 
competent (medical) evidence in the record that suggests a 
relationship between the veteran's right ear hearing loss and 
his service.  

The veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to right ear hearing loss.  
On November 1967 entrance examination, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
N/A
0

Audiometry was not completed on July 1969 service separation 
examination, but whispered and spoken voice testing was 15/15 
in the right ear.  As there is no medical evidence showing 
that sensorineural hearing loss of the right ear was 
manifested to a compensable degree in the first postservice 
year, there is no basis for considering (and applying) the 
38 U.S.C.A. § 1112 chronic disease presumptions (for 
sensorineural hearing loss as an organic disease of the 
nervous system). 

Notably, on December 2004 VA examination, puretone 
thresholds, in decibels, did not reveal right ear hearing 
loss by VA standards:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The veteran reported an incident 
of noise trauma in service when he acquired a temporary 
hearing loss after a mine exploded while he was in the back 
of a truck; the concussion from the explosion blew him out of 
the truck.  Post-service, he worked for 33 years grinding 
bearings; after his first five years in that employment, 
hearing protection became mandatory.  He reported that his 
employer told him his initial annual hearing test showed he 
had impaired hearing.  For three to four years after service, 
he hunted with 12 and 16 gauge shotguns, but he has not 
hunted since then.  

During the March 2005 DRO hearing, the veteran testified that 
the grinding machine he used for his post-service employment 
was not loud.  

On January 2007 VA examination, the VA examiner reviewed the 
veteran's claims file, noting audiometry and whispered and 
spoken voice test results during service.  The veteran was 
unaware whether he had a family history of hearing loss 
because he was adopted.  He believed right ear hearing loss 
began in 1968.  The examiner provided the following opinion:  

It is less likely as not that the hearing loss in 
the right ear is the result of exposure to noise 
in military service.  The 2004 Compensation and 
Pension examination revealed normal hearing in the 
right ear.  This was 35 years after his release 
from active service.

There is no other competent medical evidence of record that 
refutes this opinion.  The veteran's and his wife's 
statements relating right ear hearing loss disability to 
service are not competent evidence, as they are laypersons, 
and lack the training to opine regarding medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the Board may consider only independent medical 
evidence to support its findings.  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  Thus, the Board cannot conclude, 
based solely upon the veteran's and his wife's statements, 
that his right ear hearing loss is related to noise exposure 
in service; the medical evidence of record does not support 
such a finding.  

Since the VA examiner's opinion weighs against a finding of a 
nexus between service and current right ear hearing loss and 
there is no competent (medical) evidence to the contrary, the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.  

        Hypertension with Myocardial Infarction

Hypertension was not manifested in service or for many years 
thereafter, and it is not alleged that hypertension was 
incurred in or aggravated while the veteran was on active 
duty or was manifested within one year of his service.  The 
theory of entitlement proposed in this claim is one of 
secondary service connection, i.e., that hypertension is 
related to the veteran's service-connected PTSD.  See Harder 
v. Brown, 5 Vet. App. 183 (1993) (finding that a secondary 
service connection claim is separate and distinct from a 
direct service connection claim).

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires (1) competent evidence (a medical 
diagnosis) of current chronic disability; (2) evidence of a 
service-connected disability; and (3) competent evidence that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was 
revised to implement the Allen decision.  The revised 
38 C.F.R. § 3.310 institutes additional evidentiary 
requirements that must be satisfied before aggravation may be 
conceded and service connection granted.  In essence, it 
provides that in an aggravation secondary service connection 
scenario, there must be medical evidence establishing a 
baseline level of severity of disability prior to when 
aggravation occurred, as well as medical evidence showing the 
level of increased disability after the aggravation occurred.  
As the veteran's claim was pending prior to the effective 
date of the revised § 3.310, the Board will consider the 
version in effect prior to October 10, 2006, as it is more 
favorable to the claimant.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

The evidence of record establishes that the veteran has a current 
diagnosis of hypertension and that he had a myocardial infarction 
in August 2005.  Additionally, the January 2005 rating decision 
established service connection for PTSD.  Hence, what remains to 
be established for the veteran to substantiate his secondary 
service connection claim is that his hypertension was caused or 
aggravated by his service-connected PTSD.  There is no competent 
(medical) evidence indicating that PTSD caused or aggravated 
hypertension.

The veteran's and his wife's statements asserting that there is a 
relationship between the two disabilities are not competent 
evidence to establish such a relationship.  See Espiritu, 2 Vet. 
App. at 495.  

The veteran's spouse also indicated that VA social worker 
K. C. advised her that similar situations happen to many 
veterans, with stress caused by dealing with events that 
happened in service resulting in hypertension.  The Board 
places no probative value on statements regarding the 
etiology of a disability that are of a second-hand nature.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding 
that a lay person's account of what a physician purportedly 
said is too attenuated and inherently unreliable to 
constitute medical evidence).  VA medical records do not 
support that any VA employee has stated such a relationship.  
The veteran was advised at the July 2008 hearing that he 
needed to submit evidence showing a relationship between 
hypertension and PTSD to support his claim; however, the 
record reflects that such evidence has not been submitted.

In conclusion, the competent clinical evidence fails to link 
hypertension with myocardial infarction to the veteran's 
service-connected PTSD.  As the preponderance of the evidence 
is against the veteran's claim and the benefit of the doubt 
doctrine cannot be applied, the claim must be denied.

Increased Rating - General Legal Criteria

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  As the appeals for the rating of 
left ear hearing loss and PTSD are from the initial ratings 
assigned with grants of service connection, "staged" 
ratings are for consideration. 

        Left Ear Hearing Loss

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
based solely on puretone threshold testing.  See 38 C.F.R. 
§ 4.85, Table VIA.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 
38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.  If impaired hearing is 
service connected in only one ear, and the appellant does not 
have total deafness in both ears, the nonservice connected 
ear will be assigned a designation of Level I in Table VII.  
38 C.F.R. §§ 3.383, 4.85(f).

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

On the authorized audiological evaluation in December 2004, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
25
40
85

The average puretone threshold was 39.  Speech audiometry 
revealed speech recognition ability of 76 percent in the left 
ear.  

VA audiometry completed in May 2005 revealed the following 
puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
25
40
75

The average puretone threshold was 38.  Speech audiometry 
revealed speech recognition ability of 76 percent in the left 
ear.  

On January 2007 VA examination, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
35
40
80

The average puretone threshold was 40.  Speech audiometry 
revealed speech recognition ability of 80 percent.  

Under Table VI, hearing acuity as shown on December 2004, May 
2005 and January 2007 VA examinations constitutes Level III 
hearing in the left ear.  As noted above, the nonservice 
connected right ear must be rated as Level I hearing for 
evaluation purposes.  38 C.F.R. § 4.85(f).  Under 38 C.F.R. 
§ 4.85, Table VII (and Code 6100), such hearing acuity 
warrants a noncompensable rating.

No certified audiometry showed an exceptional pattern of 
hearing that would warrant rating the disability under the 
alternate criteria in Table VIA.  

As the current noncompensable rating assigned for the 
veteran's left ear hearing loss encompasses the greatest 
level of hearing impairment shown at any time during the 
appeal period, "staged ratings" are not warranted.

The veteran's and his spouse's lay assertions that his 
hearing impairment has been, and is, greater than reflected 
by a noncompensable rating are insufficient to establish this 
is so, as they are laypeople, and not competent to establish 
the level of hearing disability by their own opinion.  As 
noted, the rating of hearing loss disability involves the 
mechanical application of the rating schedule, which here 
results in a noncompensable rating.  See Lendenmann, 3 Vet. 
App. at 349.

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
There is no objective evidence in the record of 'marked' 
interference with employment or frequent hospitalizations due 
to hearing loss, or other factors of like gravity which would 
suggest that referral for extraschedular consideration is 
indicated.

        PTSD Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

Under 38 C.F.R. § 4.130, Code 9411, a 50 percent rating is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran's medical records reflect nonservice-connected 
Axis I diagnoses of alcohol dependence and dysthymic 
disorder.  However, records have not specifically indicated 
what symptoms are attributable only to these nonservice-
connected disabilities.  Thus, the Board will, for the 
limited purpose of this decision, attribute all psychiatric 
signs and symptoms to his service-connected PTSD.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (finding that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition).  

VA treatment records show the veteran had a flattened, 
blunted, restricted, and constricted affect.  On January 2007 
VA examination, affect was restricted, slightly depressed, 
and congruent with his mood.  February 2005 VA treatment 
records note that he has poor memory, particularly short term 
memory.  The veteran noted such memory problems at the July 
2008 hearing.  VA treatment records, December 2004 and 
January 2007 VA examination reports have all noted that the 
veteran had poor insight and judgment.

February 2005 VA treatment records show the veteran had low 
energy and motivation, anhedonia, hopelessness, and episodes 
of tearfulness.  In October 2005, he was noted to have an 
angry mood and affect.  At the July 2008 hearing, he 
testified that he had poor motivation.  Hence, the record 
shows he has disturbances of mood and motivation.

On December 2004 VA examination, the veteran stated that he 
liked to be alone and that he avoided social events; on 
January 2007 VA examination, he expressed that he felt 
detached from others.  At the March 2005 DRO hearing, he 
testified that his daughter did not like to see him and that 
he did not have a good relationship with her.  At the July 
2008 hearing, his spouse testified that he maintained close 
friendships with two other veterans.  This evidence shows 
that he has difficulty establishing and maintaining effective 
relationships.  

The Board concludes that the evidence supports the award of a 
50 percent rating for PTSD.  It shows PTSD causes at least 
occupational and social impairment with reduced reliability 
and productivity, manifested by symptoms of flattened affect; 
impairment of short and long-term memory; poor judgment and 
insight; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  The matter of a rating in excess of 50 
percent for PTSD is deferred until further development is 
completed on remand.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for hypertension with myocardial 
infarction is denied.

A compensable rating for left ear hearing loss is denied.

A 50 percent rating is granted for PTSD, subject to the 
regulations governing the payment of monetary awards; to this 
extent the appeal is allowed, subject to further action as 
ordered in the remand below.


REMAND

PTSD

What remains to be resolved is whether the veteran is 
entitled to a rating in excess of 50 percent for PTSD.  
Additional development is necessary to obtain a clearer 
picture of the impact the veteran's PTSD has on his 
employment, to include consideration of whether referral for 
extraschedular evaluation is indicated.  Specifically, 
October 2006 VA treatment records note that he was fired from 
his most recent job at a park.  On January 2007 VA 
examination, the examiner concluded that the veteran's PTSD 
symptoms and alcohol dependence would cause significant 
reduced productivity and marked interference in his ability 
to interact effectively and work efficiently.  At the July 
2008 hearing, the veteran's spouse indicated that in 2006 he 
was not rehired for his job as a park manager because of his 
inability to deal with people.  Regarding diagnoses of 
alcohol dependence, the January 2007 VA examiner attributed 
30 percent of impairment of general functioning to alcohol 
dependence and 70 percent to his PTSD.  However, alcohol 
dependence is not a service-connected disability and the 
examiner did not explain the effect of alcohol dependence on 
the veteran's ability to maintain employment or explain 
whether any particular symptoms are related to alcohol 
dependence and not PTSD.  Hence, a VA examination is required 
to further address these issues.

Lipoma

The veteran has not been afforded an examination in 
conjunction with his claim of service connection for lipoma.  
In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Court explained its interpretation of the requirements of 
38 C.F.R. § 3.159(c)(4).  This regulation provides that an 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Court held that the third prong of 
38 C.F.R. § 3.159(c)(4) is a "low threshold" standard and 
stated that the types of evidence that would "indicate" 
that a current disability "may be associated" with service 
included, but was not limited to, "credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation."  McLendon, 20 Vet. App. at 83.  

The evidence indicates the veteran has likely had recurrent 
symptoms of lipoma during the appeal period.  February 2004 
VA treatment records show he had four lipomatous masses on 
his trunk and arms, with the largest 6 centimeter mass being 
located on his right flank.  He also had a 0.5 centimeter 
brownish black raised neoplasm on his mid chest and a 0.3 
centimeter brown raised neoplasm on his right abdomen.  In an 
August 2004 statement, at the March 2005 DRO hearing, and at 
the July 2008 hearing he indicated that he continued to have 
lumpy growths on his arms.  In July 2008, he testified that 
VA had been unable to effectively treat them.  Such lumps are 
capable of lay observation and the veteran is competent to 
provide testimony that he has seen them on his person during 
the appeal period.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).

Additionally, at the July 2008 hearing, the veteran testified 
that he was seen during service by a corpsman for lipomatous 
masses on his arms; he was advised to let the masses swell 
up.  While there is no record of such treatment, as the 
veteran engaged in combat with the enemy and his statements 
are consistent with the circumstances and conditions of his 
combat service, the relaxed provisions of 1154(b) apply to 
his testimony regarding receiving such treatment.  

In an August 2004 statement the veteran reported having fatty 
lumps on his arms and on other body parts consistently since 
his military release.  He had tried using creams and lotions 
to heal them, without success.  During the March 2005 DRO 
hearing, the veteran testified that after service he started 
noticing the lumps in 1969 or 1970.  Taken together, this 
evidence indicates some continuity of symptomatology, which 
satisfies the "low threshold" standard of 38 C.F.R. 
§ 3.159(c)(4).  

The veteran has also alleged that lipoma is related to 
exposure to herbicides during service in Vietnam.  The record 
shows the veteran served in Vietnam and hence is presumed to 
have been exposed to herbicides.  Lipoma is not one of the 
disabilities listed as a presumptive disability based on 
exposure to herbicides (38 C.F.R. §§ 3.307, 3.309); however, 
the United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service, to include 
as based on exposure to herbicides.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

As there are medical questions remaining regarding the 
etiology of lipoma, a VA examination should be scheduled on 
remand.

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for development 
to assess the impact the veteran's PTSD 
has had on his employment.  Specifically, 
it should be determined (by contacting the 
veteran's former employer for the 
information) why the veteran was fired in 
2006 from his park job.  Any records, 
including psychiatric or medical 
evaluation reports, associated with this 
employment should be requested and 
secured.  The veteran must assist in this 
matter by providing any releases necessary 
to obtain his employment records.  The RO 
should advise the veteran that 38 C.F.R. 
§ 3.158(a) provides that where evidence 
(to include information necessary to 
secure evidence) requested in connection 
with an original claim is not received 
within 1 year after the date of request, 
the claim will be considered abandoned.

2.	The RO should then arrange for the 
veteran to be afforded a VA examination by 
a psychiatrist to determine the current 
severity of his PTSD.  His claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must list all symptoms 
attributable to the veteran's PTSD, and 
opine regarding the degree of their 
severity and the functional impairment due 
to PTSD, alone.  The examiner must 
additionally address the following 
issues/questions and must provide a 
rationale for any opinion provided: 

A.	Separate, to the extent possible, the 
co-existing disability entities of PTSD, 
alcohol dependence, and dysthymic 
disorder, along with their associated 
symptoms and impairment.  If the examiner 
is unable to separate the manifestations 
of these co-existing entities, the 
examiner should so state.   

B. Do any symptoms of PTSD, alone, 
preclude the veteran from maintaining or 
obtaining employment, including his prior 
employment (grinding bearings)?  Provide 
examples of the type of employment that 
would be inconsistent with the symptoms of 
PTSD shown and comment as to what types of 
employment, if any, the veteran could 
maintain regardless of his PTSD symptoms. 

3.	The RO should also arrange for the 
veteran to be scheduled for a VA 
examination by an appropriate specialist 
to determine the nature and etiology of 
his lipoma.  The examiner must review the 
veteran's claims file in conjunction with 
the examination.  The examiner must 
determine whether the veteran has any 
lipomatous masses.  The examiner should 
then express an opinion regarding the 
likely etiology of the veteran's lipoma, 
and specifically, whether it is at least 
as likely as not (a 50 percent or greater 
probability) that lipoma is related to the 
veteran's service, to include as based on 
exposure to herbicides.  The examiner must 
explain the rationale for all opinions 
given.

4.	The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


